                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JAMES C. MCCURDY,                               Case No. 16-00696 BLF (PR)
                                  11
                                                       Petitioner,
                                  12                                                     ORDER GRANTING FOURTH
                                                                                         EXTENSION OF TIME TO FILE
Northern District of California




                                                 v.
 United States District Court




                                  13                                                     TRAVERSE

                                  14     DAVE DAVEY, Warden,
                                  15                   Respondent.
                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254, challenging his state conviction. The Court directed
                                  20   Respondent to file an answer showing cause why a writ of habeas corpus should not be

                                  21   issued. (Docket No. 32.) On March 22, 2019, Respondent filed an answer. (Docket No.

                                  22   35.) On July 15, 2019, the Court granted Petitioner’s request for a third extension of time

                                  23   file a traverse due to limited access to the library, among other reasons, such that the

                                  24   traverse was due no later than July 29, 2019. (Docket No. 44.)

                                  25          On July 29, 2019, Petitioner filed a letter indicating that he has recently been

                                  26
                                       discharged from “MHCB,” where he was admitted due to mental health issues, and that he
                                       has not received any response to his request for a third extension of time. (Docket No. 46.)
                                  27
                                       In the interest of justice, the Court sua sponte grants Petitioner another extension of time to
                                  28
                                   1   file a traverse.
                                   2            Petitioner shall file a traverse with the Court and serve it on Respondent no later
                                   3   than twenty-one (21) days from the date this order is filed.
                                   4            IT IS SO ORDERED.

                                   5   Dated: August 2, 2019                                     ________________________
                                                                                                 BETH LABSON FREEMAN
                                   6                                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting Fourth EOT to File Traverse
                                       P:\PRO-SE\BLF\HC.16\00696McCurdy_eot4-trav.docx
                                  26

                                  27

                                  28
                                                                                         2
